Citation Nr: 1533546	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  13-31 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss. 

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1967 to November 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for right ear hearing loss and tinnitus, and reopened and denied the claim of service connection for left ear hearing loss.  In July 2014, a videoconference hearing was held before the undersigned; a transcript is associated with the record.

Following the November 2009 rating decision, the Veteran submitted a timely notice of disagreement (NOD) in November 2010 and a statement of the case (SOC) was issued in April 2011.  In May 2011, the Veteran indicated that he desired a Travel Board hearing and in March 2012 reported that he had not received the April 2011 SOC.  The RO issued a subsequent September 2012 rating decision.  The Veteran again submitted a timely NOD in October 2012, an SOC was issued in September 2013, and the Veteran perfected the appeal in November 2013.  The Board notes that substantive appeals (VA Form 9) are optional.  It is been clear from the Veteran's initial NOD in November 2010 that he has intended to pursue an appeal of these issues.  Given that the Veteran requested a Board hearing as early as May 2011 and also indicated that he never received the April 2011 SOC, when reviewing the record in the light most favorable to the Veteran, it appears that the Veteran clearly wanted Board review on the earlier November 2009 rating decision and was not advised that he should submit a VA Form 9 in order to perfect his appeal.  Thus, the Board accepts the May 2011 Board hearing request in lieu of a timely VA Form 9 and finds that the November 2009 rating decision is the decision currently on appeal. 

A review of the file reflects that military personnel records pertinent to the Veteran's claim for hearing loss were added to the record following the September 1998 rating decision which denied left ear hearing loss.  As these records were available at the time of the September 1998 rating decision, but not associated with the file, the VA will reconsider the claim anew and will not require the presentation of 'new and material evidence' prior to adjudicating the merits of the claim.  See 38 C.F.R. § 3.156(c) (2014).  The Board, therefore, characterized the matter on appeal as indicated above.

A motion to advance the Veteran's case on the docket was received in June 2014.  In the June 2015 appellant brief, the Veteran's representative noted that the Veteran does not meet the criteria for advancement on the docket based on age and would like to withdraw the motion.  Thus, the motion is considered withdrawn.   

The issues of service connection for left ear and right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not had tinnitus at any time during the pendency of this claim.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claim of service connection for tinnitus, the requirements of 38 U.S.C.A. § 5103 and 5103A (West 2014) have been met.  By correspondence dated in July 2009, VA notified the Veteran of the information needed to substantiate and complete his claim, the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The AOJ arranged for a VA audiological evaluation in November 2009.  This will be discussed in greater detail below, though the Board finds this examination report to be adequate for rating purposes as it included both a review of the Veteran's history and an audiological examination that included all necessary findings, and addressed all medical questions raised.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the videoconference hearing in July 2014, the undersigned explained what was needed to substantiate the claim of service connection.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Certain chronic diseases (including tinnitus as organic diseases of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (1 year for tinnitus and arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's STRs are silent for complaints, treatment, or diagnosis of tinnitus.  

A May 2009 private treatment record notes that the Veteran denied tinnitus.  On November 2009 VA audiological examination, the Veteran was diagnosed with bilateral sensorineural hearing loss, but denied tinnitus.  At the July 2014 Board hearing, the Veteran testified that he did not experience any ringing in the ears, just hearing loss. 

The Board notes that the Veteran has consistently denied experiencing ringing in the ears and does not appear to have a current diagnosis of tinnitus.  In the absence of proof of a present disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In light of the absence of any evidence of tinnitus, including the November 2009 VA examination and the July 2014 Board hearing in which the Veteran denied tinnitus and ringing in the ears, the Board must conclude that the Veteran has not had tinnitus at any time during the pendency of the claim.  Service connection for tinnitus, therefore, cannot be granted.  See Brammer, 3 Vet. App.  at 223; McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).


ORDER

The appeal seeking service connection for tinnitus is denied.


REMAND

The Board notes the record reflects that the Veteran served in the Republic of Vietnam and thus is presumed to have been exposed to herbicides during service. 

As noted above, an August 2009 private treatment record notes that a July 2009 MRI revealed an incidental finding of a subcentimeter extraaxial enhancing lesion adjacent to the left parietal lobe which likely represents a small meningioma.  On November 2009 VA examination, the examiner opined that the Veteran's bilateral hearing loss was less likely a result of noise exposure during service; however, the examiner explicitly stated "The test results DO indicate the need for a medical referral due to the meningioma.  The Veteran should be scheduled for a C&P examination with our ENT [ear, nose, and throat] to further evaluate his hearing loss to determine if any of it was caused by the military."

The November 2009 VA examiner seems to be indicating that the Veteran's bilateral hearing loss could be related to the presence of the meningioma and it is unclear if such is related to service.  There is no opinion of record addressing this medical question and thus, a remand for such examination and advisory medical opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the providers of all treatment and/or evaluation, pertinent to the issues on appeal (records of which are not already associated with his claims file), and to provide any releases needed to secure records of any private evaluation and/or treatment.  He should also specifically be asked to identify and provide releases for records related to treatment related to his meningioma.  All relevant VA treatment records not already associated with the claims file must be obtained. 

2.  The AOJ should arrange for an appropriate evaluation of the Veteran to determine the likely etiology of his left and right ear hearing loss disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  The AOJ must advise the examiner of the Veteran's presumed exposure to herbicides in service and the presence of a small meningioma.  Based on review of the record, and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

Please identify the likely etiology for the Veteran's left and right ear hearing loss disability.  Specifically, is it at least as likely as not (a 50 % or better probability) that such is related to any pathology that is a result of his service, to include presumed exposure to herbicides (i.e., is the hearing loss related to his meningioma and if so, is such meningioma at least as likely as not related to service or exposure to herbicides therein)?  If a hearing loss disability is determined to be unrelated to the Veteran's service, the examiner must identify the etiology for the hearing loss considered more likely. 

 All opinions must include rationale.

3.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


